Citation Nr: 9927465	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-22 988	)	DATE
	)                           
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for scar, right 
forearm, with chronic pain, right elbow and wrist, currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for impaired hearing of 
the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from June 1957 to October 
1959.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for an 
increased evaluation for his service-connected scar of the 
right forearm; as well as his claims for entitlement to 
service connection for a stomach disorder and hearing 
impairment of the right ear.  The RO also denied reopening a 
claim for service connection for residuals of a right knee 
injury.  

The Board notes that the veteran did not complete an appeal 
as to the denial of the reopening of a claim for service 
connection for residuals of a right knee injury.  In fact, in 
both a statement dated June 1998 and a VA Form 9 dated July 
1998, he clearly indicated an intent not to pursue such an 
appeal and specifically stated that his right knee injury was 
not incurred in service and is not related thereto.  
(Additionally, the Board notes that the veteran's accredited 
representative did not address the right knee issue in it's 
informal written presentation to the Board dated August 
1999).  Rather, it appears that he has raised an issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to VA medical and surgical 
treatment provided in 1973.  See VA Form 21-4138, dated June 
17, 1998.  As this additional issue has not been adjudicated 
and developed, and as it is not intertwined with the issues 
on appeal, it is referred to the RO for appropriate action.  
See Kellar v. Brown, 6 Vet.App. 157 (1994); Godfrey v. Brown, 
7 Vet.App. 398 (1995).  



FINDINGS OF FACT

1.  The veteran's disability from scar of the right forearm 
is manifested by an objectively tender and painful scar with 
limitation of flexion to 100 degrees and extension to 20 
degrees, and which is not disfiguring.

2.  There is no competent evidence of any link between any 
current diagnosed stomach disorder and the veteran's prior 
service.

3.  The veteran has not been shown by competent medical 
evidence to suffer from a hearing loss disability of the 
right ear which can be related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
scar of the right forearm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Codes 5206 - 5208, and 4.118, 
Diagnostic Codes 7800 - 7805 (1998).

2.  The claim for service connection for a stomach disorder 
is not well grounded, and there is no further duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for a hearing loss disability of 
the right ear.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 
3.385 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for scar, right forearm

Factual Summary

Apparently any service medical records on file with the 
National Personnel Records Center Service were destroyed by 
fire.  Decisions of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 19999) (hereinafter, "the Court") 
indicate that where the service medical records are presumed 
destroyed, through no fault of the veteran's, the VA's 
obligation to explain its findings and carefully consider the 
benefit-of-the-doubt rule is heightened.  Sussex v. 
Derwinski, 1 Vet. App. 526, 528 (1991); O'hare v. Derwinski, 
1 Vet App. 365, 367 (1991).

The RO was able to ascertain from records received from 
alternative sources that the veteran was hospitalized for 8 
days while in service in February 1958.  In addition, the 
veteran submitted copies of service medical records related 
to this hospitalization.  These records show that the veteran 
injured his right forearm when he ran into a truck while 
driving a motor scooter and slid across the road.  He 
suffered a V-shaped avulsed laceration of the right forearm 
with crushing section of several superficial blood vessels 
with a skin flap of about 4 1/2 cm in diameter.  There was no 
nerve, artery or tendon involvement.  The laceration was 
repaired by suture under local anesthesia.  He had an 
uneventful recovery; and the stitches were removed on the 
tenth postoperative day.  The final diagnosis was:  wound, 
lacerated, right forearm, without artery or nerve 
involvement.  Review of available service medical treatment 
records (also submitted by veteran) show that on March 13, 
1958, the "scratched area is healing nicely - return to 
work."  On March 20, 1958, the laceration was noted to be 
well healed and he was discharged from the clinic.  

Service medical treatment records also show that in January 
1959, the veteran was seen with complaint of right forearm 
pain; however, it was also noted that he had been seen 
throwing a baseball.  Objectively, he had no swelling or 
redness, only evidence of an old scar.  In February and March 
1959, he continued to complain of right forearm pain; he was 
referred to physiotherapy.  In April 1959, he was treated for 
a superficial abrasion overlying old scar tissue of the right 
elbow from previous trauma.  It was noted that neither 
physiotherapy nor orthopedics had found any organic origin 
for his complaints of arm pain.

The veteran was discharged from active service in October 
1959.  The earliest post-service medical evidence is a copy 
of a medical examination report dated March 1975 for the 
purpose of determining the veteran's fitness to work.  There 
was no reference of complaint or finding relative to the 
right arm.  Private medical records dated in 1977 and 1978 
show treatment for a right knee injury but contain no 
reference to the right forearm.

In March 1995 the veteran submitted an application for VA 
disability benefits, claiming entitlement to service 
connection for residuals of the right forearm laceration 
incurred in service in 1958.

Review of both VA and private medical records dated 1993 to 
1995, revealed no reference to any complaint, finding, or 
treatment relative to the right forearm scar.  However, a VA 
hospital discharge report dated October 1993 did note history 
of the right arm being operated on twice: once, as a child 
when he fell on a clothesline hook; and once, as a result of 
a motor vehicle accident while in service.

VA orthopedic examination report dated December 1995, noted 
history of right arm injury in service.  The veteran 
complained of right elbow and wrist trouble secondary to this 
injury.  He claimed that the skin on his right arm had been 
torn off, abraded, and burned extensively resulting in 
hospitalization for several weeks for surgical and medical 
treatment of the injury.  There had been no other surgery.  
Current complaints were of a constant cramping, aching pain 
in the right forearm and elbow with occasional stiffness.  He 
complained of similar symptoms with regard to the right 
wrist.  Objectively, there were extensive scars of the right 
forearm.  Range of motion of the right elbow was to 15 
degrees extension and 110 flexion.  There was slight to 
moderate tenderness and slight swelling.  The wrist was 
nonswollen and nontender with range of motion as follows;  
dorsiflexion to 70 degrees, palmar flexion to 30 degrees, 
radial deviation to 15 degrees, and ulnar deviation to 25 
degrees.  There was no deformity.  The diagnosis was:  status 
post remote motor vehicle accident with chronic pain in the 
right elbow and right wrist.  

Subsequent x-rays of the right elbow were interpreted as 
probably normal although some degenerative arthritic change 
in region of the olecranon process could not be ruled out.  
X-rays of the right wrist were interpreted to show 
periarticular osteoporosis involving the distal radius with 
the possibility of remote trauma in this area not ruled out.  

The veteran was also afforded a special VA scars examination 
in December 1995.  The veteran gave history of extensive 
injury to soft tissue of right forearm in service requiring 
two to three weeks for surgical and medical treatment.  The 
injury eventually healed but allegedly he had experienced 
symptoms ever since.  Subjective complaints included some 
sensitivity and tenderness of scars.  Objectively, there were 
two extensive scars on the right forearm.  One scar on the 
medial lateral aspect of the right forearm extended from just 
above the olecranon process to below the elbow.  It measured 
1 X 17.5 cm and was approximately 1cm. deep; however, the 
veteran admitted this scar was from a childhood injury when 
he became hung on a clothesline hook on a tree.  He also had 
a scar on the dorsal aspect of the right forearm from the in-
service injury.  That scar measured 1cm wide by 17cm long and 
intersected as a "T" with the other scar.  There was no 
redness, swelling, heat, or tenderness of the scars.  
However, the scar did seem to be sensitive.  The examiner 
also noted that there was decreased strength, decreased range 
of motion of the right elbow due to the scar.  The diagnoses 
were:  1) service connected scar of right forearm secondary 
to a motor vehicle accident; and preservice scar secondary to 
accident as youth.

By rating decision dated January 1996, the RO awarded service 
connection for scar, right forearm with chronic pain right 
elbow and wrist, and assigned a 10 percent rating under 
Diagnostic Code 7804.

VA examination report dated June 1996, noted that the veteran 
had numerous complaints relative to many medical problems.  
The examiner noted progressive pain in right wrist although 
no prior injury was recorded.  On the right arm, the examiner 
observed evidence of prior injury near elbow.  Objectively, 
he had flexion to 110 degrees, and extension to 20 degrees.  
Pronation and supination seemed to be fairly unlimited, but 
he did have symptomatic pain particularly in the wrist.  The 
diagnostic impression as to the right elbow was "compromised 
right elbow due to prior injury.  Minimal limitation but 
continued pain."  The examiner also noted "[p]ost op trauma 
to the right wrist with persistent pain and tightness of the 
right hand.  He is unable to grip completely."

VA examination report dated January 1997, noted subjective 
complaint of constant cramping pain in right elbow, forearm, 
wrist and the hand and fingers.  Objectively, there was an 
extensive scar on the volar surface of the forearm.  Results 
of examination of the scar were as  follows:  The position 
was right forearm, "V" shaped, flesh colored, not depressed 
with rough texture.  The length involved two legs, one 
measured 6, the other 8 cm.  There was no evidence of 
inflammation, swelling, or depression.  There was no 
ulceration.  The vascular supply was good.  It was tender and 
painful on objective demonstration.  There were no cosmetic 
effects.  As to limitation of function the examiner noted:  
"The scars itself does not appear to limit any joint but the 
veteran has decreased range of motion of the right elbow, 
right wrist and fingers and x-rays are being made."

Subsequent X-rays of the right wrist, forearm and elbow taken 
in January 1997, were interpreted as normal.

The veteran has submitted numerous statements alleging 
continuous right forearm pain.

Legal analysis

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995) (when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.)  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication of additional 
available evidence which would be relevant to the veteran's 
claim.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1997).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

The RO has rated the disability associated with the veteran's 
service-connected scar of the right forearm 10 percent 
disabling pursuant to Diagnostic Code 7804.  Under that 
diagnostic code a 10 percent evaluation is assigned for 
superficial scars (other than burn scars or disfiguring scars 
of the head, face, or neck) that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Codes 7800 - 
7804 (1998).  

The Board has also considered the criteria of Diagnostic Code 
7805 which provides that nondisfiguring scars which are not 
the result of burns, and which are not poorly nourished, with 
repeated ulceration, tender or painful, are rated based on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Code 7805 (1998).  In the instant case, the 
veteran's scar is tender and painful.  Furthermore, VA 
examination in January 1997 specifically found that the 
veteran's scar did not itself limit any affected part or 
joint.  However, there is also some evidence in the VA 
examination reports dated December 1995 and June 1996 that 
the decreased range of motion of the right elbow was due to 
the scar.  Thus, the Board must also consider the diagnostic 
criteria for limitation of motion of the elbow.  

Under the criteria of Diagnostic Code 5206, a 0 percent 
rating is warranted for flexion of the forearm limited to 110 
degrees; a 10 percent rating is warranted for flexion of the 
forearm limited to 100 degrees; a 20 percent evaluation is to 
be assigned for flexion limited to 90 degrees.  Under the 
criteria of Diagnostic Code 5207, a 10 percent evaluation is 
warranted for extension of the forearm limited to 45 degrees; 
a 20 percent evaluation is to be assigned for extension 
limited to 75 degrees.  Additionally, under the criteria of 
Diagnostic Code 5208, a 20 percent rating is to be assigned 
if limitation of motion of the forearm is limited to 100 
degrees flexion and 45 degrees extension.  38 C.F.R. § 4.71a, 
Codes 5206 - 5208 (1998).  The most recent VA examination 
report recorded the veteran's range of motion of the elbow to 
be to 100 degrees flexion and to 20 degrees extension.  

Thus, the Board concludes that the veteran would also not be 
entitled to an increased evaluation, in excess of the 
currently assigned 10 percent rating, under the criteria for 
rating a scar disability by the limitation of motion on the 
affected part.  The Board has also considered the provisions 
of 38 C.F.R. § 4.7, which provide for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  However, absence a showing of flexion limited to 
90 degrees or extension limited to 75 degrees, or a 
combination of flexion to 100 degrees and extension to 45 
degree, his disability picture does not approximate the 
criteria for the next higher evaluation.

Also, the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  The Court has held 
that pursuant to 38 C.F.R. § 4.40 the Board must consider and 
discuss the impact of pain in making its rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
The section also provides that weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, X-rays of the elbow and forearm have been 
consistently normal.  There has been no clinical finding of 
subluxation, nonunion, or loose motion.  The examiners have 
detected no swelling, redness, or deformity.  The right 
forearm has normal supination and pronation, and there has 
been no finding of false motion.  The veteran has not 
alleged, nor does the record otherwise reflect, that the 
right forearm disability is manifested by incoordination.  
The Board concludes that consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 does not require a rating in 
excess of 10 percent.  

Therefore, the Board finds that the veteran's disability from 
scar of the right forearm is manifested by an objectively 
tender painful scar which does result in minimal functional 
limitation to 100 degrees flexion and 20 degrees extension, 
and which is not disfiguring.  The Board concludes that the 
criteria for a schedular rating in excess of 10 percent for 
the scar of the right forearm have not been met.  Thus, the 
veteran's claim for an increased evaluation is denied.


II.  Service connection for a stomach disorder and right ear 
hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  With chronic 
disease shown as such in service or within the presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has further noted that "[a]lthough 
the claim need not be conclusive, the statute provides that 
it must be accompanied by evidence."  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 1991).  
Moreover, the Court has stated that "[t]he quality and 
quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.

A claim for service connection requires three elements to be 
well-grounded. It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in- 
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

Stomach disorder

The veteran has submitted statements contending, in essence, 
that he experienced stomach pain in service, that he 
continued to suffer stomach pain and other symptoms after 
service, and that his current stomach disorder(s) are related 
thereto.

Review of the available service medical records submitted by 
the veteran revealed that he was seen in May, June and July 
1959 for complaint of abdominal pain.  The assessment in May 
1959, was acute gastroenteritis; in June 1959, abdominal pain 
of unknown cause; and in July 1959, he was counseled that he 
was well and there was no medical basis for his complaints.  
It was also noted that he had been seen at the 
neuropsychiatric clinic where the diagnosis was 
hypochondriacal reaction in an inadequate personality.  

Private medical treatment records from C. Sullivan, M.D., 
dated March 1992, show the veteran presented with complaint 
of 1 1/2 month history of burning pain in the epigastric area 
and above the umbilicus.  Following diagnostic testing, the 
diagnostic assessment was: atrial fibrillation of unknown 
duration, hyperthyroidism and abnormal liver function 
studies.  It was determined that the veteran should seek 
further treatment with the VA.

VA hospital discharge report dated April 1992, showed history 
of generalized weakness and exertional dyspnea, epigastric 
and right upper quadrant pain of approximately two month 
duration.  Workup by a private physician had revealed 
hyperthyroidism (Graves disease).  He was admitted for 
treatment of his hyperthyroidism as well as atrial 
fibrillation.  Ultrasound of liver and gallbladder revealed 
no significant findings.  

Additional post-service medical records show VA 
hospitalization for treatment of umbilical hernia in October 
1993, VA hospitalization and surgical repair of umbilical 
hernia and ventral hernia in May 1994; VA outpatient 
treatment in May 1995 noted probable active duodenal ulcer; 
VA upper GI series in May 1995 revealed small hiatal hernia 
with possible ulcer in the post bulbar segment of the 
duodenum; and private hospitalization for treatment of chest 
pain in January 1996 which was first diagnosed as acute 
esophageal reflux but then determined to be cardiac in nature 
(triple coronary bypass surgery was subsequently performed).  
VA medical record dated January 1996, shows the veteran also 
underwent an ultrasound of the abdomen which revealed a tiny 
cyst in the anterior of the liver and fatty liver; the 
gallbladder and kidneys appeared normal.  These records 
contained no clinical evidence or medical opinion as to any 
relationship between the veteran's current complaints and his 
prior service, or any incident thereof.

The veteran subsequently submitted his claim for service 
connection for "constant pain in the stomach" in May 1996.

VA examination report dated June 1996, noted that the veteran 
listed multiple medical problems to include Graves disease, 
high blood pressure, diabetes, multiple body and joint pains, 
muscle spasms, depression, insomnia, angina, and shortness of 
breath.  He took medications for all of these, amounting to 
eight to ten pills both night and morning as well use of a 
Proventil inhaler and Nitroglycerin tablets.  Physical 
examination revealed an extremely obese abdomen with surgical 
scar from hernia repair without evident defect.  There was 
tenderness in right upper quadrant.  Examiner noted it was 
possible that he had a tender painful gallbladder.  The 
report contained no medical evidence of current abdominal 
disorder related to the veteran's prior service.

The RO initially denied the veteran's claim for service 
connection for a stomach disorder by rating decision dated 
August 1996 on the basis that he had failed to present 
evidence to satisfy the requirements of a well-grounded 
claim.

VA radiographic profile records show another upper GI series 
performed in December 1996; the impression was no definite 
ulcer crater, but duodenitis strongly considered due to 
findings.  A esophogram was also done in December 1996 and 
revealed an essentially normal esophagus.  A CT scan of the 
abdomen was performed in May 1997; the impression was fatty 
liver, tiny cysts in left kidney, and probable umbilical 
hernia but no incarceration.  

The Board finds that the veteran has failed to present 
sufficient evidence to satisfy the third requirement of a 
well-grounded claim for entitlement to service connection for 
a stomach disorder.  Current medical evidence shows that he 
is diagnosed to have Graves disease and probably duodenal 
ulcer and umbilical hernia.  However, there is no competent 
evidence of any of these disorders in the available service 
medical records.  Nor is there any competent medical evidence 
of a link between any currently diagnosed gastrointestinal 
disorder and the veteran's prior service.  Specifically, the 
Board finds that there is no medical evidence of a 
relationship between the complaints of abdominal pain noted 
in service and any current diagnosed gastrointestinal 
disability.  The veteran has submitted statements to the 
effect that he believes his current stomach disorder is 
related to the episode of stomach pain in service.  However, 
the veteran's bare opinion as to any medical relationship is 
not probative, inasmuch as there is no evidence that he has 
medical knowledge, training, or expertise to render a 
diagnosis or medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  Thus, the Board concludes that this claim must 
be denied on the basis of failure to present a well-grounded 
claim.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant informs VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

Impaired hearing of the right ear

The veteran has submitted written statements contending, in 
essence, that he currently has a right ear hearing loss 
disability as a result of an injury to his right ear in 
service.

Review of available service medical records submitted by the 
veteran reveals that he was seen in July 1959, with history 
of having been "hit over left ear several days ago."  ENT 
(ear, nose and throat) examination revealed healed 
perforation of both eardrums, slight infection of right 
eardrum and mild bilateral external otitis.

A private medical examination report dated March 1975, to 
determine fitness for work, indicated normal hearing in both 
ears.

In May 1996, the veteran submitted a written claim for 
service connection for hearing loss in the right ear.  In a 
statement dated June 1996, he indicated that he had gradually 
lost the hearing in his right ear.

In addition to the law and regulations set forth earlier in 
this decision, there are special evidentiary criteria that 
must be met for entitlement to service connection for a 
hearing disability.  Service connection for a hearing loss 
disability may be granted if the disability results from 
disease or injury incurred in or aggravated by service, or if 
a sensorineural- type hearing loss disability was 
demonstrated to a compensable degree within one year 
thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385 (1998).

On VA audiological evaluation performed in June 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35dB.
25dB
30dB.
50dB.
30dB.
LEFT
25dB.
20dB.
25dB.
35dB.
45dB.

Speech audiometry revealed speech recognition ability of 94 
percent correct in the right ear and 94 percent correct in 
the left ear.  The examiner also noted that the veteran 
reported a history of having been struck on the right ear in 
service with intermittent ringing tinnitus, on the right 
only, since then.

The Board finds that based on the applicable law and 
regulations, the veteran has submitted evidence of a current 
disability, the first requirement for a well grounded claim.  
Specifically, it is noted that the veteran's current hearing 
acuity, as recorded in the VA examination dated June 1996 
does meet the regulatory thresholds for a finding of current 
hearing loss disability in the right ear.  

However, the Board further finds that there is no evidence of 
impaired hearing in the right ear during service, or of 
sensorineural hearing loss manifest to a compensable degree 
within one year following discharge from service.  There is 
evidence of otitis externa in service as well as a "hit" to 
the "left" ear in the available service medical records.  
However, there is no competent medical evidence of any link 
between the veteran's current right ear hearing impairment 
and his prior service, to include these cited episodes.  
Thus, the Board concludes that the veteran has failed to 
satisfy both the second and third elements of Caluza, supra., 
for a well-grounded claim for service connection for a right 
ear hearing loss.  Consequently, the claim must be denied.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant informs VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).



ORDER

Increased evaluation for scar, right forearm, with chronic 
pain, right elbow and wrist, is denied.

Service connection for a stomach disorder and impaired 
hearing of the right ear, is denied.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


